Exhibit 99.1 -1- Northcore Technologies Inc. 302 The East Mall, Suite 300 Toronto, ON M9B 6C7 Tel: 416 640-0400 / Fax: 416 640-0412 www.northcore.com (TSX: NTI; OTCBB: NTLNF) For Immediate Release NORTHCORE ANNOUNCES LAUNCH OF FIRST SOCIAL COMMERCE CLIENT Discount This launches to select audience on September 14th, 2011 Toronto, Ontario – September 13, 2011 – Northcore Technologies Inc. (TSX: NTI; OTCBB: NTLNF), a global provider of asset management and social commerce solutions and Discount This Holdings Inc. (“Discount This”) are pleased to announce the launch of the Discount This social commerce destination. September 14th marks the initial public release of the Discount This Group Purchase Platform. A select group of members will have the opportunity to use the product and gain access to the first wave of exclusive deals prior to the broader roll out. With a focus on the underserved, high net worth male demographic, it represents a fresh choice for both customers and vendors. The product is further differentiated by the incorporation of a number of novel methodologies and technologies. It is the only such offering to extend viral discount accelerants and Northcore’s proprietary Dutch Auction to the consumer. This ensures that clients are encouraged and incented to bring their social network “into the deal”, thereby creating additional benefits for all participants. Exciting Dutch Auction events where prices will fall as the deal time expires and support for a wide variety of mobile devices add to the appeal of the service. “We are excited to bring our unique vision of group buying to the market," said Michael Smith, CEO Discount This. “We believe that the Discount This Social Commerce platform is a significant evolution of the existing models and I am optimistic that participants will share my enthusiasm.” “The deployment of the Discount This social discounting platform comes at an important juncture for Northcore,” said Amit Monga, CEO of Northcore Technologies. “We are proud to bring our proven, enterprise level framework into the world of Social Commerce. Our partners at Discount This will benefit from the inclusion of the robust technology and proprietary IP that have become the hallmarks of our engagements.” This news release shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of such jurisdiction. Northcore Announces Launch… About Northcore Technologies Inc. Northcore Technologies provides an enterprise level asset management solution that helps organizations source, manage, appraise and sell their capital equipment. Additionally, Northcore has launched a Social Commerce Group to deliver holistic technology solutions that help businesses leverage social media to accelerate buying and selling. Northcore offers its software solutions and support services to a growing number of customers in a variety of sectors including financial services, manufacturing, oil and gas and government. Northcore owns 50 percent of GE Asset Manager, LLC, a joint business venture with GE and holds a substantial intellectual property portfolio.
